DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to amendment/arguments
Claims 1, 3-16 are pending. Claim 1 is currently amended. Claims 2 and 17-20 are canceled. It appears that no new matter has been entered. The amendments to the claims have either incorporated the previously indicated allowable subject matter or been canceled. Accordingly the rejections to Claims 1, 3-16 as they still stand, are withdrawn. 

Allowable Subject Matter
	Claims 1, 3-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “a bonnet groove formed, at least in part, by a bonnet lug of the plurality of bonnet lugs and a lower flange, the lower flange arranged axially lower than the bonnet lug of the plurality of bonnet lugs, the bonnet groove receiving a valve body lug of the plurality of valve body lugs” in combination with the other limitations set forth in the independent claim.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 8 the following: “a first seal positioned between the bonnet and the actuator, the first seal arranged axially lower than the plurality of first bonnet lugs; a second seal positioned between the bonnet and the valve body, the second seal arranged axially higher than the plurality of second bonnet lugs and axially lower than the first seal; and a third seal positioned between the bonnet and the valve body, the third seal arranged axially lower than the second seal, the third seal arranged along an opening formed in the valve body and positioned to at least partially overlap a lower portion of the bonnet, the third seal isolating the plurality of first bonnet lugs and the plurality of second bonnet lugs from working fluid within the valve body” in combination with the other limitations set forth in the independent claim.	 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753